Case 1:19-cv-00391-LG-RHW Document 8 Filed 07/12/19 Page 1 of 2

 

IN THE UNITED STATES DISTRICT COURT sOuneeN MISSISSIPPI
SOUTHERN DISTRICT OF MISSISSIPPI p !

JUL 12 2019

ARTHUR JOHNSTON

 

 

ARC CONTROLS, INC.,

DEPUTY

 

 

Plaintiff,
CASE NO.: 1:19-cv-00391-LG-RHW
v.

M/V NOR GOLIATH, in rem, and
GOLIATH OFFSHORE HOLDINGS
PTE. LTD., in personam,

IN ADMIRALTY

Defendants.

Nee Nee Nee ee (We Nee Nee Nee ee ee ee “Nee”

 

ORDER PERMITTING SHIFTING OF VESSEL,
IF NECESSARY

Plaintiff, Arc Controls, Inc. (“‘Arc’’), has asked the Court to enter an Order permitting the
Substitute Custodian to allow the shifting of the M/V NOR GOLIATH, official number
9396933, if necessary, due to the approach of Tropical Storm Barry. The Court GRANTS the
motion for the following reasons:

1. Pursuant to this Court’s Order, the Clerk of the Court has issued a warrant of
arrest of the M/V NOR GOLIATH, official number 9396933, commanding the United States
Marshal for this district to arrest it, take it into custody, and detain it until further order. The
Marshal has done so.

3. The Court has appointed U.S. Maritime Services to act as substitute custodian of
the vessel for safekeeping while under its arrest.

4. The vessel is now in this district at the Port of Gulfport at 1000 30th Avenue,

South Extension, West Pier Terminal, Gulfport, Mississippi 39501.

{04946565.1}

 
Case 1:19-cv-00391-LG-RHW Document 8 Filed 07/12/19 Page 2 of 2

5. The Master of the M/V NOR GOLIATH has received a Weather Advisory from
the U.S. Coast Guard advising all maritime interests within the district to take precautionary
measures in anticipation of the arrival of Tropical Storm Barry within the next twenty-four (24)
hours.

6. In the event that weather conditions deteriorate, the Master of the M/V NOR
GOLIATH has indicated that, in the interest of the safety of the vessel and crew, the vessel
should be shifted to the VT Halter facility in Pascagoula, Mississippi.

hs The VT Halter facility in Pascagoula, Mississippi is within the territorial
jurisdiction of this Court, so the anticipated shifting of the vessel would not defeat this Court’s
jurisdiction over the vessel.

Therefore, the Court ORDERS that, if deteriorating weather conditions require a safer
berth over the next forty-eight (48) hours, the Substitute Custodian may allow the vessel to be
shifted to the VT Halter facility in Pascagoula, Mississippi. The vessel should NOT be permitted

to leave the territorial jurisdiction of this Court without further Court order.

LY A_a

UNITED / STATES MAGISERATE JUDGE
/

Dated: July 12, 2019.

Order Submitted by:

H. Finn Cox, Jr. (MS Bar No. 104750)
MAYNARD, COOPER & GALE, P.C.
RSA Battle House Tower

11 North Water Street, Suite 24290
Mobile, Alabama 36602

(t) 251.432.0001

(f) 251.432.0007
fcox(@maynardcooper.com

Attorney for Plaintiff, Arc Controls, Inc.

{04946565.1} 2
